DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without reciting essential element or structure which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claim 1, recites “a first sensor configured to detect a rectified voltage value rectified based on the received power” however there is no rectifier or structure device recited in the respective claim.
Claims 2-4 are also rejected under U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims are dependent upon base claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “a power supply device comprising a storage device and configured to charge the storage battery based on received power received by the power receiver device” is indefinite and not clear if the power supply device and storage device are the same or different components because the claim recites that the power supply device comprising a storage device but how does the power supply device which comprises the storage device configured to charge the storage battery. For the purpose of examination the examiner will interpret the claim as the following a power supply device configured to charge a storage battery based on received power received by the power receiver device.
Claims 2-4 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claims are dependent upon base claim 1. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being Vladimir et al. by RU (2744064). 
Regarding claims 1 and 5, Vladimir et al. in [Fig. 1] discloses a power receiver apparatus movable under water [see underwater vehicle 1] , the power receiver apparatus [see 1] comprising: a power receiver device [see 11 and 12] configured to receive power wirelessly transmitted from a power transmitter apparatus [see 3 and 4] under the water; 
a power supply device [see voltage regulator 19] configured to charge a storage battery [see storage battery 20] based on received power received by the power receiver device [see 11 and 12]; 
a first sensor [see voltage and current measuring transducer 18] configured to detect a rectified voltage value rectified based on the received power [via the rectifier 17]; 
a second sensor configured to detect a charging current value to the storage battery charged by the power supply device [such that the information related to the current and voltage of the battery state of the battery 20 is sensed via the information channel 16 and second block 15]; 
a processor [see second digital processing unit 15] configured to determine a power transmission voltage value corresponding to the power wirelessly transmitted from the power transmitter apparatus based on the rectified voltage [via rectifier 17] value detected by the first sensor [see voltage/current measuring transducer 18] and the charging current value detected by the second sensor [via [the information related to the current and voltage of the battery state of the battery 20 is sensed via the information channel 16 and second block 15]; and 
a communication device configured to transmit the power transmission voltage value determined by the processor to the power transmitter apparatus [communication over the radio channel is received from the first antenna 5 of the primary side of the device from the second antenna 13 of the secondary side of the device].  
Regarding claim 2, Vladimir in [Fig. 1], discloses the power receiver apparatus according to claim 1, wherein in a case in which the rectified voltage [see via rectifier 17] value detected by the first sensor [see voltage and current measuring transducer 18] is not within a predetermined range, the processor [see second block 15] is configured to determine the power transmission voltage value based on the charging current value detected by the second sensor.  
Regarding claim 4, Vladimir in [Fig. 1], discloses the power receiver apparatus according to claim 1, wherein the communication device is configured to transmit the power transmission voltage value to the power transmitter apparatus by using power line communication [communication over the radio channel is received from the first antenna 5 of the primary side of the device from the second antenna 13 of the secondary side of the device].  
 Regarding claim 6, Vladimir et al. in [Fig. 1] discloses an underwater power supply device [see underwater vehicle 1] comprising: a power receiver apparatus movable under water [see underwater vehicle 1]; and a power transmitter apparatus [see 9 including primary winding 4], wherein the power receiver apparatus [see 1] comprising: a power receiver device [see 11 and 12] configured to receive power wirelessly transmitted from a power transmitter apparatus [see 3 and 4] under the water; 
a power supply device [see voltage regulator 19] configured to charge a storage battery [see storage battery 20] based on received power received by the power receiver device [see 11 and 12]; 
a first sensor [see voltage and current measuring transducer 18] configured to detect a rectified voltage value rectified based on the received power [via the rectifier 17]; 
a second sensor configured to detect a charging current value to the storage battery charged by the power supply device [such that the information related to the current and voltage of the battery state of the battery 20 is sensed via the information channel 16 and second block 15]; 
a processor [see second digital processing unit 15] configured to determine a power transmission voltage value corresponding to the power wirelessly transmitted from the power transmitter apparatus based on the rectified voltage [via rectifier 17] value detected by the first sensor [see voltage/current measuring transducer 18] and the charging current value detected by the second sensor [via [the information related to the current and voltage of the battery state of the battery 20 is sensed via the information channel 16 and second block 15]; and 
a communication device configured to transmit the power transmission voltage value determined by the processor to the power transmitter apparatus [communication over the radio channel is received from the first antenna 5 of the primary side of the device from the second antenna 13 of the secondary side of the device].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vladimir et al. by RU (2744064) in view of Nagano et al. (US 2022/00455360).
Regarding claim 3, Vladimir et al. discloses the power receiver apparatus according to claim 2, except for wherein the processor is configured to hold a table indicating a correspondence relationship between the charging current value detected by the second sensor and the power transmission voltage value, and determine the power transmission voltage value corresponding to the charging current value based on the table.  
However, Nagano et al. discloses wherein the processor is configured to hold a table [see Table 1 and 0046-0047] indicating a correspondence relationship between the charging current value detected by the second sensor and the power transmission voltage value, and determine the power transmission voltage value corresponding to the charging current value based on the table [see Table 1 and 0046-0047].   
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to have modified the processor of Vladimir to include the table indicating the relationship between the charging current and power transmission table as taught by Nagano et al. in order to pre-calibrate and store the power transmission voltage values corresponding to the charging current. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        9/10/22



/DANIEL KESSIE/Primary Examiner, Art Unit 2836